



COURT OF APPEAL FOR ONTARIO

CITATION: Dennis v. Dennis, 2013 ONCA 160

DATE: 20130315

DOCKET: C54510

Sharpe, Epstein and Pepall JJ.A.

BETWEEN

Lana Marlene Dennis

Applicant/Respondent

and

Sylvester Dennis

Respondent/Appellant

Patrick Di Monte, for the appellant

Mahzulfa Uppal and J. David Keith, for the respondent

Heard & released orally: March 14, 2013

On appeal from the order of Justice S.S. Seppi of the Superior
    Court of Justice, dated October 03, 2011.

ENDORSEMENT

[1]

Despite Mr. Di Montes capable argument, we are not persuaded that there
    is any basis for this court to interfere with Justice Seppis order dismissing
    the appellants motion to set aside the settlement incorporated in the order of
    Justice Van Rensburg.

[2]

That settlement order was the product of a three day of settlement
    conference following years of protracted litigation. We do not agree that the
    settlement of the equalization payment owing to the respondent was or should be
    conditional on the appellants being able to pay that amount without selling
    the property in Jamaica. The settlement order did not require the sale of that
    property, but it did require the appellant to pay the equalization amount. As
    noted by Justice Van Rensburg, it is for the appellant to find the means to
    satisfy the equalization amount. His reluctance to part with the property in
    Jamaica cannot be used to justify his failure to pay the appellant the
    equalization payment to which she is entitled.

[3]

Accordingly, the appeal is dismissed. Costs to the respondent fixed at
    $7,500 inclusive of disbursements and applicable taxes.

Robert J. Sharpe J.A.

G.J.
    Epstein J.A.

S.E. Pepall J.A.


